


TRAVERS SMITH
 


 


 
DATED                      APRIL 1,                      2010
 


 


 


 


 
(1)  
MITTAL INVESTMENTS UK LIMITED

 
(2)  
THOMAS WEISEL PARTNERS INTERNATIONAL LIMITED

 


 


 
LEASE
 




OF
PREMISES AT WING 1 ON THE
FIFTH FLOOR OF BERKELEY SQUARE
HOUSE, BERKELEY SQUARE, LONDON W1


THIS LEASE IS A NEW LEASE FOR THE
PURPOSES OF THE LANDLORD AND TENANTS (COVENANTS) ACT 1995



 3 March 2010 16:23


 
 

--------------------------------------------------------------------------------

 

CONTENTS
6.2           To perform the lessee’s covenants in the
Headlease                                                                                                26
1.           SPECIAL
DEFINITIONS                                                                           3
2.           GENERAL
DEFINITIONS                                                                           5
3.           CONSTRUCTION                                                                7
4.           THE
DEMISE                                                                9
5.           TENANT'S
COVENANTS                                                                           9
5.1           To Pay
Rents                                                      9
5.2           Additional Insurance
Premiums                                                                10
5.3           To Pay
Outgoings                                                      11
5.4           Repairing
Obligations                                                                11
5.5           Landlord's Rights of
Entry                                                      12
5.6           Yielding
Up                                                      13
5.7           Notice of
Defects                                                      14
5.8           Fire
Precautions                                                      14
5.9           Not to Render Insurance
Voidable                                                                14
5.10           Damage by Insured
Risks                                                      14
5.11           Observe Statutory
Requirements                                                      15
5.12           Statutory
Notices                                                      15
5.13           User
Restriction                                                                16
5.14           User Prohibition -
General                                                      16
5.15           Signs and
Notices                                                      16
5.16           Not to Cause a
Nuisance                                                      17
5.17           Not to
Overload                                                                17
5.18           Regulations                                                      17
5.19           Permitted
Alterations                                                                17
5.20           Service Media -
Obligations                                                                18
5.21           Alterations to Electrical
Installation                                                                19
5.22           Affixing
Fittings                                                                19
5.23           Light and
Air                                                      19
5.24           Restrictions on
Alienation                                                      21
5.25           Indemnity                                                      23
5.26           Landlord's Legal and Other
Costs                                                      24
5.27           Re-letting
Arrangements                                                      24
5.28           Environmental
Law                                                      24
5.29           Landlord release under Landlord and Tenant (Covenants) Act
1995                                                                                                           25
5.30           Planning                                                      25
5.31           Headlease                                                      25
6.           LANDLORD'S
COVENANTS                                                                26
6.1           Quiet
Enjoyment                                                      26
6.3           To enforce Headlease
covenants                                                                                               26
6.4           Consents of the Superior
Landlord                                                                                                         26
7.           GENERAL
PROVISIONS                                                                                                                      26
7.1           Proviso for
Re-entry                                                                                                       26
7.2           Suspension of
Rent                                                                                     27
7.3           Termination Following Substantial Damage or
Destruction                                                                                                28
7.4           Disputes                                                                                                  29
7.5           No Warranty as to
User                                                                                                29
7.6           Tortious
Damage                                                                                     29
7.7           Landlord and Tenant
Compensation                                                                                                29
7.8           No Right of
Cross-enforcement                                                                                                29
7.9           Waiver of Covenants in Adjoining
Premises                                                                                                29
7.10           Section
62                                                                                     30
7.11           No Waiver on Acceptance of
Rent                                                                                                30
7.12           Service of
Notices                                                                                     30
7.13           Access                                                                                                30
7.14           Overriding
lease                                                                                     31
7.15           Headlease ceasing to
exist                                                                                     31
7.16           Landlord's
Liability                                                                                     31
7.17           Removal of Tenant's
Property                                                                                                32
8.           NEW
TENANCY                                                                                                           32
9.           EXCLUSION OF THIRD PARTY
RIGHTS                                                                                                           32
10.           EXCLUSION OF THE 1954
ACT                                                                                                           33

 
 

--------------------------------------------------------------------------------

 

PARTICULARS
 
LAND REGISTRY PARTICULARS
 
LR1.
Date of lease
[                      ] 2010
LR2.
Title number(s)
 
LR2.1
Landlord's title number(s)
NGL891653
LR2.2
Other title numbers
None
LR3.
Parties to this lease
   
Landlord
MITTAL INVESTMENTS UK LIMITED (registered number 05839694) whose registered
office is at the 3rd Floor of Berkeley Square House, Berkeley Square, London W1J
6BU
   
THOMAS WEISEL PARTNERS INTERNATIONAL LIMITED (registered number 03719559) whose
registered office is 10 Dominion Street, 5th Floor, London EC12M 2EE
LR4
Property
In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.
   
The premises (referred to in this Lease as the "Demised Premises") known as Wing
1 on the 5th Floor of Berkeley Square House, Berkeley Square, London W1 shown
edged red on Plan A and further described in Part One of Schedule 1 to this
Lease.
LR5
Prescribed statements etc
 
LR5.1
Statements prescribed under rules 179 (dispositions in favour of a charity), 180
(dispositions by a charity) or 196 (leases under the Leasehold Reform, Housing
and Urban Development Act 1993) of the Land Registration Rules 2003
Not applicable
LR5.2
This lease is made under, or Not applicable by reference to, provisions of:
 
Not applicable
LR.6
Term for which the Property is leased
A term of 5 years commencing on the date of this Lease (herein referred to as
the "Term Commencement Date") and expiring on, and including, [] 2015
LR7
Premium
None
LR8
Prohibitions or restrictions on disposing of this lease
This lease contains a provision that prohibits or restricts dispositions.
LR9
Rights of acquisition etc
 
LR9.1
Tenant's contractual rights to renew this lease, to acquire the reversion or
another lease of the Property, or to acquire an interest in other land
None
LR9.2
Tenant's covenant to (or offer to) surrender this lease
None
LR9.3
Landlord's contractual rights to acquire this lease
None
LR10
Restrictive covenants given in this lease by the Landlord in respect of land
other than the Property
None
LR11
Easements
 
LR11.1
Easements granted by this lease for the benefit of the Property
The rights specified in clause 4 and Part Two of Schedule 1
LR11.2
Easements granted or reserved by this lease over the Property for the benefit of
other property
The rights specified in clause 4 and Part Three of Schedule 1 and also in clause
5.6
LR12
Estate rentcharge burdening the Property
None
LR13
Application for standard form of restriction
None
LR14
Declaration of trust where there is more than one person comprising the Tenant
Not applicable
 



 

 3 March 2010 16:23


 
 

--------------------------------------------------------------------------------

 

THIS LEASE is made on the date set out in LR1 of the Land Registry Particulars
 
BETWEEN
 
(1)             the Landlord (as defined in LR3 of the Land Registry
Particulars); and
 
(2)             the Tenant (as defined in LR3 of the Land Registry Particulars)
 
WITNESSES as follows:
 
1.  
SPECIAL DEFINITIONS

 
"Advance Service Charge Payments"
means as defined in the Headlease.
"the Basic Rent"
means the clear yearly rent of two hundred and five thousand, five hundred and
seventeen pounds (£205,517) per annum
"Contractual Term"
means the term stated in LR6.  of the Land Registry Particulars
"Defect"
any defect in the Demised Premises attributable to the design of the Demised
Premises the workmanship employed in the construction of the Demised
Premises and/or the supervision of such workmanship or the inclusion of
defective materials in the Demised Premises but excludes any defect which would
have been apparent to a competent professional either on inspection of the
Demised Premises immediately before the grant of this Lease or from any plans or
documents of which copies were made available to the Tenant or its advisers
before the date of this Lease.
"the Demised Premises"
the premises so defined in LR4 of the Land Registry Particulars
"Group Company"
means a Company which is either the holding company of the Tenant or a wholly
owned subsidiary of the Tenant or the Tenant's holding company (as both
expressions are defined in Section 1159 Companies Act 2006)
"Headlease"
means a superior lease dated 7 December 2007 between (1) Berkeley Square
Holdings Limited and (2) Mittal Investments UK Limited under which the Landlord
holds the Demised Premises (together with other property) and includes any deeds
and documents supplement to them
"Licence to Alter"
the licence to alter dated 12 May 2008 between (1) the Superior Landlord and (2)
the Landlord
"office hours"
means the hours of 8 a.m. to 8 p.m. on Monday to Friday inclusive and 8 a.m. to
1 p.m. on Saturdays (except on any bank or national holidays)
"Plan A" and "Plan B"
means the plans marked respectively "Plan A" and "Plan B" annexed hereto
"the Prescribed Use"
is the use of the Demised Premises as high class offices within Class B1(a) of
the Schedule to the Town and Country Planning (Use Classes) Order 1987
"the Rent Commencement Date"
is the date on and from which the Basic Rent becomes payable under this Lease
which is []
"Schedule of Condition"
the schedule of condition agreed by the parties and annexed to this Lease at
Annexure I
"Superior Landlord"
means the person for the time being entitled to the immediate version of the
Headlease and (where the context admits) all superior landlords however remote
"the Superior Landlord's Surveyor"
means GVA Saxon Law whose address is 10 Stratton Street, London W1J 8JR or other
the firm of professionally qualified surveyors and/or managing agents from time
to time appointed by or employed by the Landlord in respect of the Building such
appointment having been notified in writing to the Tenant
"Term"
means the Contractual Term
"Term Commencement Date"
means the date specified as such in LR6 of the Land Registry Particulars
"the 1954 Act"
the Landlord and Tenant Act 1954
"2003 Order"
the Regulatory Reform (Business Tenancies) (England and Wales) Order 2003

2.  
GENERAL DEFINITIONS

 
"the Building"
means the land shown edged red on Plan B together with the building thereon
known as Berkeley Square House Berkeley Square London W1 and the curtilage
thereof and any replacement thereof together with all additions alterations and
improvements made to the Building during the Term and all Landlord's fixtures
and fittings forming part of the Building at any time during the Term and where
the context so requires references to "the Building" shall be construed as
references to the relevant part or parts thereof
"the Common Parts"
means the parts of the Building not exclusively demised to any tenant or not
intended to be demised to any tenant and which are at any time and from time to
time enjoyed or used or capable of being enjoyed or used in common by the
tenants and other occupiers of or visitors to the Building and (without
prejudice to the generality of the foregoing) includes the staircases lifts
corridors landings passages entrances exits lobbies paths roadways car parking
areas and other means of pedestrian and vehicular access and circulation
forecourts service areas courtyards toilets refuse areas landscaped areas and
other common facilities and amenities of or within the curtilage of the Building
"Conduits"
means pipes wires ducts cables (including optical fibres) channels sewers drains
watercourses gutters shafts flues or other conducting media (and includes any
fixings louvres cowls and any other ancillary apparatus) under through along
over or by means of which any gas electricity or other power source or any air
water soil and the like or any electronic or telephonic signal and the lie or
other thing may pass
"Environmental Law"
means all statutes, regulations and subordinate legislation, European laws,
treaties and common law which at any time relate to the pollution or protection
of the environment or harm to or the protection of human health and safety or
the health of animals and plants
"Hazardous Material"
means any substance, whether in solid, liquid or gaseous form, which is capable
of causing harm to human health or to the environment whether on its own or in
combination with any other substance
"the Insured Risks"
means the risks from time to time covered by any policy of insurance effected by
the Superior Landlord against loss or damage by fire storm tempest flood
lightning explosion aircraft articles dropped therefrom riot or civil commotion
malicious damage impact subsidence heave landslip terrorism bursting and
overflowing of tanks apparatus or pipes (but from time to time excludes any such
risk in respect of which in the reasonable opinion of the Superior Landlord
insurance is not available in the UK insurance market or is available there only
at a premium or subject to conditions which the Superior Landlord reasonably
considers to be unacceptable) and such other risks as the Landlord shall from
time to time during the Superior Term deem reasonably appropriate
"Interest Rate"
means the base lending rate from time to time of National Westminster Bank PLC
or such other clearing bank nominated by the Superior Landlord at any time or,
if the clearing banks cease at any time to publish a base lending rate, such
comparable rate of interest as the Superior Landlord may reasonably determine
"Inventory"
Means the inventory of the furniture and other chattels in the Demised Premises
agreed between the parties and annexed to this Lease.
"this Lease"
means this document as varied or supplemented by any licence deed of variation
or other document which is supplemental to this Lease (whether or not expressed
to be supplemental) but which is not personal to a named tenant
"Planning Law"
means every enactment for the time being in force relating to the use
development and occupation of land and buildings and every planning permission
statutory consent and agreement made under any enactment relating to the
Building
"Service Charge"
as defined in the Headlease
"Service Cost"
as defined in the Headlease
"Surety"
any person who at any time guarantees the obligations of the Tenant pursuant to
the terms of this Lease
"Waste"
means any discarded, unwanted or surplus substance irrespective of whether it is
capable of being recycled or recovered or has any value



 
3.  
CONSTRUCTION

 
In this Lease unless there be something in the subject or context inconsistent
therewith the following terms and references shall be construed and other
provisions shall have effect as set out below:
 
3.1
"person" includes a company corporation or other body legally capable of holding
land

 
3.2
where there are two or more persons included in the expression "the Tenant" or
"the Surety" covenants contained in this Lease which are expressed to be made
thereby shall be deemed to be made by such persons jointly and severally

 
3.3
except in relation to the Town and Country Planning (Use Classes) Order 1987,
any reference to any statute shall include any statutory modification or
re-enactment thereof for the time being in force and any order instrument
bye-law and regulation made thereunder

 
3.4
any covenant by the Tenant not to do or omit any act or thing shall be construed
as if it were a covenant not to do cause permit or suffer such act or thing

 
3.5
rights excepted reserved or granted to the Landlord shall be construed as
excepted reserved or granted to the Landlord and all persons authorised by the
Landlord

 
3.6
reference to any clause or paragraph or Schedule is a reference to the relevant
clause or paragraph or Schedule to this Lease and the table of contents and the
clause and Paragraph headings in this Lease have been inserted for convenience
of reference and shall be disregarded in the construction of the provisions of
this Lease

 
3.7
"Termination of the Term" means the determination of the Term whether by
effluxion of time re-entry or in any other manner

 
3.8
each covenant and other provision in this Lease shall be construed as separate
and independent so that in the event of any invalidity illegality or
unenforceability of any covenant or provision the remainder thereof shall not be
affected thereby

 
3.9
reference in this Lease to rents and other sums being due from the Tenant or the
Surety to the Landlord mean that they are exclusive of any Value Added Tax which
is or may be payable in addition

 
3.10
references to any right of the Landlord to enter or to have access to the
Demised Premises extend to the Superior Landlord and anyone the Landlord or
Superior Landlord authorises, with or without plant or equipment

 
3.11
references to the Landlord, the Tenant or any Surety include their respective
successors in title and, in the case of individuals, include their personal
representatives;

 
3.12
references to the Demised Premises, the Building and the Common Parts include
any part of them unless specific reference is made to the whole of them;

 
3.13
references to adjoining premises include any premises adjoining or near to the
Building and references to adjoining premises owned by the Landlord include any
adjoining premises owned by the Landlord at any time during the Term;

 
3.14
references to the Tenant include, and the Tenant's covenants bind, any
undertenant or other person in occupation of the Premises or deriving title
under the Landlord, their successors in title, and any other person under the
Tenant's or their control including employees, agents, workmen and invitees;

 
3.15
whenever the consent or approval of the Landlord is required, the consent or
approval of the Superior Landlord acting in its absolute discretion shall also
be required and any indemnity or right in favour of the Landlord shall also be
in favour of the Superior Landlord;

 
3.16
references to costs payable by the Tenant include, but are not limited to, all
legal costs, surveyors, architects' and other professional fees and all other
related expenditure incurred by the Landlord or the Superior Landlord;

 
3.17
references to the consent or approval of the Landlord include references to the
consent or approval of any mortgagee or superior landlord of the landlord but
without implying any obligation on their part that they will not unreasonably
withhold their consent or approval;

 
3.18
where the consent of the Landlord is required for any assignment, underletting,
change of use or alterations, that consent may be given only by the completion
of a licence executed as a deed containing the terms of the consent agreed
between the parties unless the Landlord elects in writing to waive this
requirement;

 
3.19
if any provision is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remainder of this Lease is to be unaffected.

 
4.  
THE DEMISE

 
In consideration of the yearly rents hereby reserved and of the covenants on the
part of the Tenant hereinafter contained the Landlord HEREBY DEMISES unto the
Tenant ALL THOSE the Demised Premises TOGETHER with the rights specified in Part
Two of the Schedule 1 EXCEPT AND RESERVING unto the Landlord and all other
persons entitled thereto the rights specified in Part Three of the Schedule 1 TO
HOLD the same SUBJECT TO all easements rights quasi-easements privileges
covenants and restrictions to which the Demised Premises are or may be subject
as aforesaid unto the Tenant for the Term subject to determination as
hereinafter provided YIELDING AND PAYING therefor unto the Landlord yearly
during the Term and so in proportion for any less period than a year
 
First
 
the Basic Rent which shall be paid by equal quarterly payments in advance on the
Twenty fifth day of March, the Twenty fourth day of June, the Twenty ninth day
of September and the Twenty fifth day of December in every year by direct debit
or such other method as the Landlord shall require the first payment of such
rent or a proportionate part thereof as the case may be in respect of the period
from and including the Rent Commencement Date and ending on and including the
day before the quarter day following the Rent Commencement Date to be made on or
before the Rent Commencement Date and
 
Secondly
 
Commencing as of the Term Commencement Date as and by way of further and
additional rent the Service Charge payable by the Landlord to the Superior
Landlord in respect of the Service Charge.
 
Thirdly
 
any other sums reserved as rent under this Lease, to be paid on written demand
 
5.  
TENANT'S COVENANTS

 
5.1  
To Pay Rents

 
The Tenant hereby covenants with the Landlord as follows:
 
5.1.1  
To pay Rent and Service Charge

 
To pay the Basic Rent and the Service Charge at the times and in the manner
herein provided without any deduction set-off counterclaim or abatement
whatsoever
 
5.1.2  
Value Added Tax

 
To pay any Value Added Tax (or any substituted or similar tax) which is or may
become payable in respect of the Basic Rent the Service Charge and any other
sums due from it under this Lease
 
5.1.3  
Interest

 
If any part of the Basic Rent shall not be paid on the due date for payment
thereof or if any other monies (including but not limited to the Service Charge
and any Advance Service Charge Payments) or any part thereof shall at any time
be unpaid for a period of seven days next after becoming payable then such rent
or monies shall bear interest calculated on a day to day basis both after as
well as before judgment at the rate of 4% per annum above the Interest Rate for
the period from the date upon which the relevant sum first became payable to and
including the date of actual payment and such interest shall be paid by the
Tenant to the Landlord by way of additional rent
 
5.1.4  
Insurance Rent

 
If and to the extent that the Superior Landlord (in its absolute discretion) at
any time and from time to time elects not to include in the Service Charge the
proportion attributable to the Demised Premises of all or any of the insurance
costs set out in paragraph 2.1 of Part One of the Schedule 2 of the Headlease
and instead elects to make a separate demand to the Landlord in respect thereof
then the Tenant shall pay to the Landlord on demand (as of the Term Commencement
Date) as additional rent amounts equal to a fair proportion (to be determined by
the Landlord or its surveyor) of amounts payable by the Landlord to the Superior
Landlord under the Headlease
 
5.1.5  
Other amounts

 
As and by way of further and additional rent payable on demand amounts equal to
a fair proportion (to be determined by the Landlord or its surveyor) of the
amounts payable by the Landlord to the Superior Landlord pursuant to clause 5.4
of the Headlease
 
5.2  
Additional Insurance Premiums

 
To pay to the Landlord from time to time on written demand without any deduction
set-off counterclaim or abatement such sum or respective sums as may from time
to time be certified by the Superior Landlord's Surveyor to be the whole of the
amount of any increase in the premiums or expenses or renewal costs payable in
respect of any insurance policy effected by the Superior Landlord under the
provisions of the Headlease where the increase is attributable to any act or
omission of the Tenant or its undertenants or their respective servants agents
licensees or invitees such monies to be paid by way of additional rent
 
5.3  
To Pay Outgoings

 
5.3.1  
To pay and discharge all rates taxes duties charges assessments outgoings
impositions and utilities costs (including standing charges and taxes payable on
utility costs) whatsoever (whether parliamentary parochial local or otherwise
and whether or not of a capital or revenue or non-recurring nature and even
though of a wholly novel character) which are now or may at any time hereafter
be payable in respect of the Demised Premises or assessed or charged on the
owner or occupier in respect thereof or all proper proportions thereof
attributable to the Demised Premises save (without prejudice to clause 5.1.2)
for such payments as shall arise from any dealing with or ownership of any
estate interest in the Building or any income or corporation tax payable by the
Landlord on the rents due under this Lease

 
5.3.2  
To repay to the Landlord on written demand in the absence of direct assessment
on the Tenant the proportion properly attributable to the Demised Premises of
such aforesaid rates taxes duties charges assessments outgoings and impositions
such proportion to be reasonably determined by the Landlord or its surveyor
whose decision shall be conclusive

 
5.3.3  
To indemnify the Landlord against any loss the Landlord may suffer in respect of
any period during which the Landlord cannot claim reduced or zero business rates
after the Termination of the Term as a result of the Tenant having received
those benefits prior to the Termination of the Term

 
5.4  
Repairing Obligations

 
To keep the Demised Premises and all tenants and trade fixtures and fittings in
good and substantial repair and condition and when and so often as need shall
require well and substantially to cleanse maintain and redecorate the Demised
Premises to the reasonable satisfaction of the Landlord and without prejudice to
the generality of this covenant
 
5.4.1  
Fixtures

 
To renew and replace from time to time all Landlord's or Superior Landlord's or
Tenant's fixtures fittings and appurtenances in the Demised Premises including
(but not limited to) those specified in the Category A Specification, the
Schedule of Condition, the Licence to Alter and the Inventory which may be or
become beyond repair or which cease to operate correctly at any time during the
Term or at the Termination of the Term with fixtures fittings and appurtenances
of equivalent modern specification and quality as those which they replace
 
5.4.2  
Decoration

 
At the end of the term, and if so required by the Landlord, the Tenant will
undertake to reinstate the Demised Premises to no better condition than as
evidenced by the Schedule of Condition.
 
5.4.3  
Carpets and Floor Coverings

 
To keep the carpets and other floor coverings in the Demised Premises in good
repair and condition
 
5.4.4  
To Clean Windows

 
As often as occasion shall require (being not less than once a month) to clean
the window glass and window frames (if any) in the walls bounding the Demised
Premises and any roof lights save (in the case of window cleaning only) where
the Superior Landlord shall in its discretion from time to time decide to
include window cleaning of the Building as an item of the Service Cost
 
5.4.5  
Party Service Media

 
PROVIDED ALWAYS THAT this clause 5.4 shall not require the Tenant to carry out
any works to any central heating and/or ventilating and/or air conditioning
plant equipment or pipes or to any other Conduits apparatus or equipment from
time to time situate within or partly within the Demised Premises but not
exclusively serving them but it shall be the duty of the Tenant to as soon as
practicable notify the Landlord or the Landlord's surveyor in writing when they
are in need of repair or maintenance or renewal
 
5.4.6  
Damage by Insured Risks

 
PROVIDED FURTHER that where the Demised Premises are destroyed or damaged by any
of the Insured Risks then the rebuilding repair or reinstatement thereof made
necessary by such destruction or damage undertaken or to be undertaken pursuant
to the Superior Landlord's covenant under the Headlease to this effect shall not
be included in this clause 5.4 except to the extent that payment of any monies
payable under any policy of insurance shall be refused by reason of any act
neglect or default of the Tenant or its undertenants or its or their respective
servants agents licensees or invitees
 
5.4.7  
Defects

 
PROVIDED FURTHER that and notwithstanding anything contained in this clause, the
Tenant shall not be obliged to repair any want of repair in the Demised Premises
which is caused by a Defect nor shall this form a liability under the Service
Charge.


 
5.5  
Landlord's Rights of Entry

 
5.5.1  
To permit the Landlord and such others as may be authorised by it and their
respective surveyors or agents at all reasonable times in the daytime on
reasonable prior notice being given (except in the case of emergency) to enter
the Demised Premises to view them and examine their state of repair and
condition and to prepare schedules of dilapidations and to take inventories of
the fixtures and things to be yielded up at the Termination of the Term or for
any purpose that the Landlord considers necessary to enable it to comply with
the obligations under the Headlease.

 
5.5.2  
Notices to Repair

 
Within two calendar months (or sooner if the Landlord should reasonably so
specify) after notice in writing to the Tenant of all defects and wants of
repair found on such examination shall have been given to proceed diligently to
repair and make good the same according to such notice and the repairing
obligations in clause 5.5
 
5.5.3  
Procedure on Default

 
If the Tenant shall not comply with such notice within the period aforesaid it
shall be lawful for (but not obligatory upon) the Landlord or its surveyor with
or without workmen and others authorised by the Landlord (but without prejudice
to the rights of entry hereinafter contained) to enter upon the Demised Premises
and repair and restore the same and all costs and expenses incurred by the
Landlord (including any surveyors' or agents' fees) shall be paid by the Tenant
to the Landlord on demand as a debt and not as rent together with interest on
those cost and expenses at 4 % per annum above the Interest Rate calculated from
and including the date on which the Landlord incurred them to and including the
date on which they are paid
 
5.6  
Yielding Up

 
5.6.1  
At the end of the Term to yield up the Demised Premises with full vacant
possession and all fixtures other than tenant's and trade fixtures and to the
configuration shown by the Category A Specification and the Licence to Alter
(save as set out in Schedule of Condition, where the provisions of Schedule of
Condition shall prevail) together with all alterations additions and
improvements made to the Demised Premises during the Term which the Landlord has
asked the Tenant not to remove under clause 5.19.6 or otherwise and in such
repair and condition as is required by the Tenant's covenants in this Lease but
for the avoidance of doubt the Tenant shall not be obliged to put the Demised
Premises into better repair and condition than that evidenced by the Schedule of
Condition

 
5.6.2  
Subject to clause 5.19.6 at the end of the Term, to remove all tenant's and
trade fixtures from the Demised Premises and make good to the Landlord's
reasonable satisfaction all damage caused by such removal

 
5.6.3  
(but without limiting the generality of the foregoing and without prejudice to
power to require at any other time) to produce to the Landlord at the
Termination of the Term a certificate from the appropriate authority confirming
that the electrical installations of the Demised Premises have been maintained
in accordance with that authority's regulations and that they comply with that
authority's requirements for continued future use

 
5.7  
Notice of Defects

 
Forthwith upon becoming aware of the same to give notice in writing to the
Landlord of any defect in the state of the Demised Premises or the structure of
the Building immediately bounding the Demised Premises which would or might give
rise to an obligation on the Landlord to do or refrain from doing any act or
thing in order to comply with the duty of care imposed on the Landlord pursuant
to the Defective Premises Act 1972 and at all times to display and maintain all
notices (including the wording thereof) which the Landlord may from time to time
require to be displayed at the Demised Premises in discharge or partial
discharge of such duty of care
 
5.8  
Fire Precautions

 
To comply with all recommendations and requirements (whether legally enforceable
or not) from time to time of the appropriate authority and the insurers in
relation to fire precautions affecting the Demised Premises
 
5.9  
Not to Render Insurance Voidable

 
5.9.1  
Not to do or omit to do any act or thing whatsoever the doing or omission of
which would make void or voidable any policy of insurance covering the Demised
Premises or the Building or the Landlord's or the Superior Landlord's fixtures
and fittings and plant therein or any adjoining or contiguous property or cause
the premiums payable under any such policy to be increased beyond the normal
rate

 
5.9.2  
To comply with the requirements and reasonable recommendations of the insurers
of the Building so far as they have been notified in writing to the Tenant and
apply to the Demised Premises or the rights granted by this Lease

 
5.10  
Damage by Insured Risks

 
5.10.1  
In the event of the Demised Premises being destroyed or damaged by any of the
Insured Risks to give notice thereof to the Landlord as soon as practicable upon
such event coming to the knowledge of the Tenant

 
5.10.2  
In the event of the Demised Premises being destroyed or damaged by any of the
Insured Risks and the insurance money under any insurance against the same
effected thereon by the Superior Landlord being wholly or partly irrecoverable
by reason solely or in part of any act or default of the Tenant or its
undertenants or its or their respective servants agents licensees or invitees
then and in every such case the Tenant will on written demand as additional rent
either pay to the Landlord the whole or (as the case may require) a fair
proportion of the cost of completely rebuilding and reinstating the same and/or
if so directed by the Landlord the Tenant itself shall reinstate the Demised
Premises in accordance with clause 5.5

 
5.11  
Observe Statutory Requirements

 
5.11.1  
To observe and comply in all respects with the provisions and requirements of
all statutes and other legislation so far as it relates to or affects the
Demised Premises or the use or occupation thereof or any fixture machinery plant
or chattel for the time being affixed thereto or being thereupon or used for the
purposes thereof

 
5.11.2  
To execute all works and to provide and maintain all arrangements which by or
under any enactment or by any government department local authority or other
public authority or duly authorised officer or Court of competent jurisdiction
acting under or in pursuance of any enactment are or may be directed or required
to be executed provided and maintained at any time during the Term upon or in
respect of the Demised Premises or in respect of any such user thereof or
employment therein of any person or persons or in respect of any fixture
machinery plant or chattel as aforesaid whether by the Superior Landlord the
Landlord or the Tenant

 
5.11.3  
Not at any time to do or omit on or about the Demised Premises or on or within
the Building any act or thing by reason of which the Superior Landlord or the
Landlord may under any enactment incur or have imposed upon it or become liable
to pay any penalty damages compensation costs levy charge or expenses

 
5.12  
Statutory Notices

 
Within seven days of the receipt of notice of the same to give a copy to the
Landlord's surveyor of any permission notice order or proposal for a notice or
order made given or issued to the Tenant by any government department local or
public authority under or by virtue of any statute AND ALSO as soon as
reasonably practicable to take all reasonable or necessary steps to comply with
any such notice or order AND ALSO at the request of the Landlord to make or join
with the Landlord in making such objections or representations against or in
respect of any such notice order or proposal as aforesaid as the Landlord shall
reasonably deem expedient
 
5.13  
User Restriction

 
Not at any time to use the Demised Premises otherwise than for the purposes of
the Prescribed Use
 
5.14  
User Prohibition - General

 
5.14.1  
Not at any time to use the Demised Premises for any public meeting exhibition or
entertainment or for any illegal or immoral purposes or for the preparation or
cooking of food or as offices to which members of the public are admitted or for
any political or religious use or as a club nor to hold any sale by auction on
the Demised Premises nor play or use any musical instrument gramophone wireless
loud speaker or similar apparatus thereon so as to be audible outside the
Demised Premises nor to use any machinery on the Demised Premises which is
audible outside the Demised Premises or which causes significant vibration
either within or outside the Demised Premises nor to use the Demised Premises as
a sleeping place for any person or for the purpose of any betting transaction
within the meaning of the Betting Gaming and Lotteries Act 1963 or for gaming
within the meaning of the Gaming Act 1968 with or between persons resorting to
the Demised Premises or for a club where intoxicating liquor is supplied to
members or their guests and not to make any application for a betting office
licence or a licence or registration under the Gaming Act 1968 in respect of the
Demised Premises

 
5.14.2  
Not to store or dispose of any refuse or waste matter on the Demised Premises
except in properly covered receptacles and to comply with all reasonable
requirements of the Landlord and with any requirements of the local authority as
to the storage collection and disposal of all waste and refuse of any nature
whatsoever

 
5.14.3  
Not to leave any goods or refuse on or in any way obstruct the Common Parts nor
allow any vehicle to stand or park in any of the Common Parts except in
accordance with the rights granted in this Lease

 
5.15  
Signs and Notices

 
5.15.1  
Not to place affix or exhibit to or on any part of the exterior of the Demised
Premises or in or upon the windows therein or inside the Demised Premises so as
to be visible from the exterior any sign signboard advertisement hoarding fascia
placard bill notice poster or other notification whatsoever nor hang place
deposit or expose outside any part of the Demised Premises any goods article
aerial satellite dish or thing whatsoever save for one sign within the 5th floor
lift lobby at the Building in such position as shall be approved by the Landlord
(such approval not to be unreasonably withheld or delayed) of a design size and
colour approved in writing by the Landlord (such approval not to be unreasonably
withheld or delayed) and on the Termination of the Term to remove any such
permitted sign and to make good any damage caused thereby to the satisfaction of
its surveyor

 
5.15.2  
The Tenant shall also have the right to have its name displayed on the tenant's
signage board within the main reception area for the Building and the Landlord
will use reasonable endeavours to procure that the Superior Landlord removes the
Landlord's name from the Tenant's signage board so that the name of the Tenant
can take its place

 
5.16  
Not to Cause a Nuisance

 
Not to do upon the Demised Premises anything which shall or may be or become or
cause a legal nuisance damage or annoyance to the Landlord or the owners lessees
or occupiers of the Building or any adjoining or neighbouring premises
 
5.17  
Not to Overload

 
Not to suspend any heavy load from the ceilings or main structure of the
Building nor to load or to use the floor or structure of the Demised Premises in
any manner which will in any way impose a weight or strain in excess of that
which the ceiling floor or structure is constructed to bear with due margin for
safety or which will in any way strain or interfere with the main supports
thereof
 
5.18  
Regulations

 
At all times during the Term to observe and perform the regulations set out in
the Schedule 4 and such further and other reasonable rules and regulations and
amendments therein as may from time to time hereafter be made by the Superior
Landlord or the Superior Landlord's Surveyor and notified to the Tenant for the
orderly or convenient or economic management of the Building and the amenities
therein
 
5.19  
Permitted Alterations

 
5.19.1  
The Tenant is not to carry out any alterations or additions to the Demised
Premises unless expressly permitted to do so by this clause

 
5.19.2  
The Tenant may carry out internal non-structural alterations to the Demised
Premises with the prior written consent of the Landlord, such consent not to be
unreasonably withheld or delayed

 
5.19.3  
When submitting detail of any proposed internal non-structural alterations for
the Landlord's approval, the Tenant shall include (without limitation) an
analysis of their effect (if any) on the air conditioning system in the Demised
Premises and the Building

 
5.19.4  
The Tenant is to carry out any alterations in a good and workmanlike manner to
the reasonable satisfaction of the Landlord, with good and proper materials, in
accordance with good building practice and in accordance with the requirements
of all legislation affecting the works or the means by which they are carried
out.

 
5.19.5  
If the Tenant carries out any alterations or additions to the Demised Premises
in breach of its obligations in this Lease, the Landlord may, at the Tenant's
cost, enter and remain upon the Demised Premises with or without workmen, plant
and materials and remove the alterations or additions made to the Demised
Premises and restore the Demised Premises to the configuration in which they
were before the alterations or conditions were carried out.  The costs
reasonably and properly incurred by the Landlord in doing so are to be paid by
the Tenant to the Landlord on written demand as a debt and not as rent together
with interest on those costs at 4 % per annum above the Interest Rate calculated
from and including the date on which the Landlord incurred them to and including
the date on which they are paid.

 
5.19.6  
Unless and to the extent that the Landlord notifies the Tenant in writing not to
do so, the Tenant is to reinstate all alterations and additions to the Demised
Premises before the Termination of the Term, including any fitting-out works
carried out by the Tenant before the Term, and return the Demised Premises to
the configuration as stated in the Category A Specification

 
5.19.7  
The Tenant may erect, alter or dismantle demountable partitioning (and make
ancillary alterations to associated electrical and other systems) on at the
Demised Premises without the prior written consent of the Landlord provided that
it first provides its surveyor with clear and accurate plans showing the
proposed new configuration of the Demised Premises not less than 4 weeks before
the date on which it erects or makes any alteration to the demountable
partitioning and provided that it complies with any reasonable requests of the
Landlord's surveyor for the modification of the proposed configuration of the
partitioning so as not to divide windows, impact adversely on the electrical
systems for the Demised Premises or the Building or cause problems with fire
and/or health and safety compliance and clauses 5.19.4 to 5.19.6 (inclusive)
shall apply in relation to any such works relating to demountable partitioning

 
5.20  
Service Media - Obligations

 
5.20.1  
Not to do any act or thing whereby the working of any heating ventilating air
conditioning electrical or plumbing system in the Building may be impaired or
adversely affected nor to dismantle or otherwise interfere with the operation or
functioning of the component parts and units of such system or systems as are
comprised or located within the Demised Premises nor operate the controls
thereof save as permitted by the Landlord or the Landlord's surveyor

 
5.20.2  
Not to do any act or thing whereby any Conduit in or under or over or serving
the Demised Premises or the Building may become choked obstructed or damaged

 
5.20.3  
Not to pass into or deposit in any drains or sewers serving the Demised Premises
or the Building any deleterious matter grease or effluent nor to cause the air
circulating in any heating and/or ventilating system installed in the Building
to become contaminated or fouled

 
5.20.4  
To report to the Landlord any malfunction of any heating ventilating air
conditioning electrical plumbing or other service system or systems serving the
Demised Premises as soon as possible after the same has come to the notice of
the Tenant

 
5.21  
Alterations to Electrical Installation

 
Not at any time during the Term to make any alteration or addition to the
electrical installation of the Demised Premises save in accordance with the
terms and conditions laid down by the Institution of Electrical Engineers and
the regulations of the electricity supply authority and then only with the
previous consent in writing of the Landlord (such consent not to be unreasonably
withheld or delayed)
 
5.22  
Affixing Fittings

 
To ensure that any bolts screws nails or other materials used for fixing any
thing to the floor ceilings walls and ducts of the Demised Premises shall not
penetrate more than twenty-five millimetres into the structure of the Building
and shall be so affixed as not to cause any damage to or interference with any
services that may be provided to the Building
 
5.23  
Light and Air

 
5.23.1  
Not to permit or suffer any owner of any property adjoining or near the Demised
Premises to acquire any rights of way light or air or other easements over the
Demised Premises and as soon as the Tenant shall become aware thereof to give
immediate notice thereof in writing to the Landlord of any act or thing which
might result in the acquisition of any right or privilege over the Demised
Premises and to comply at its own cost with any reasonable requirements of the
Landlord to prevent their creation

 
5.23.2  
Not to stop up darken or obscure any of the windows in the main external
structural walls of the Building (nor the roof lights in the roof of the
Building) or lights which provide light to the Demised Premises

 
5.23.             Right of pre-emption on assignment


5.23.1
Prior to any proposed assignment of the whole of the Demised Premises the Tenant
shall give written notice to the Landlord of its intention to assign together
with full and accurate particulars of the proposed assignee and the proposed
terms of the assignment and simultaneously shall make a written offer to the
Landlord to make an absolute surrender of this Lease with vacant possession
(PROVIDED THAT the Landlord shall not be obliged to make any payment or other
monetary consideration pursuant to this clause 5.23 save for the payment of a
premium of £1) (the "Written Offer") and the Written Offer shall remain open for
acceptance for 30 Working Days from the date upon which the Landlord receives
the Written Offer.



5.23.2
If the Landlord shall not within 30 Working Days after receiving the Written
Offer give to the Tenant a written acceptance of the Written Offer (the "Written
Acceptance") and subsequently be willing and (but for any statutory inhibition
or interference) able to complete a surrender of this Lease in accordance with
the terms of clause 5.23.3 or if (the Written Acceptance having been given to
the Tenant) this Lease is not actually surrendered on or before the first
Working Day after the expiration of 6 weeks from the date of service of the
Written Acceptance (time being of the essence) for any reason other than the
refusal or inability of the Tenant to effect such a surrender, then the Tenant
shall (subject to the provisions of clause 5.24 be free during the period of 180
Working Days from the expiration of such 30 Working Day period to assign this
Lease to the proposed assignee referred to in the Written Offer.



5.23.4             If the Landlord shall accept the Written Offer the following
conditions of sale shall apply:


 
(a)  the estate and interest of the Tenant in the Demised Premises and the
goodwill and any tenant's and trade fixtures and fittings elected to be so
included shall be sold subject to the Standard Commercial Property Conditions
(Second Edition) so far as they are applicable to and not inconsistent with or
varied by these conditions of sale.  The prescribed rate shall be the 4% above
the Interest Rate as defined in this Lease;



 
(b)
the surrender shall be completed on the first Working Day after the expiration
of 6 weeks from the date of service by the Landlord of the Written Acceptance;



 
(c)
at the Landlord's option the surrender shall be effected either by operation of
law with a supporting statutory declaration given by or on behalf of the Tenant
or (if the Landlord so requires) by an assignment or transfer;



 
(d)
the surrender shall be made subject to all local land charges (if any) whether
registered or not;



 
(e)
the sale shall be on the footing that the Tenant knows of no overriding
interests affecting the Tenant's estate and interest in the Demised Premises
other than those disclosed in the Written Offer and apparent on inspection; and



 
(f)
completion of the surrender shall not prejudice the rights of the Landlord in
respect of arrears of rent or any antecedent breach of covenant or default of
the Tenant.



 
5.23.5
Time is of the essence in respect of all time limits in this clause 5.23.



5.24  
Restrictions on Alienation

 
5.24.1  
The Tenant is not to assign, underlet, part with possession or share occupation
of the whole or any part of the Demised Premises, hold the whole or any part of
the Demised Premises on trust for any other person or enter into any agreement
to do so except and to the extent that it is expressly permitted to do so by the
terms of this Lease.

 
5.24.2  
The Tenant may assign the whole of the Demised Premises if it obtains the prior
written consent of the Landlord which will not be unreasonably withheld or
delayed.

 
5.24.3  
For the purposes of section 19(1A) Landlord and Tenant Act 1927, the Landlord
may (in addition to any other condition or requirement which the Landlord may
lawfully impose) impose the following conditions before giving consent to any
assignment of this Lease:

 
 
5.24.3.1
that the proposed assignee enters into a direct covenant with the Landlord and
the Superior Landlord to comply with the terms of this Lease whilst the proposed
assignee remains the tenant of the Lease;

 
 
5.24.3.2
that the Tenant gives to the Landlord an authorised guarantee agreement under
section 16 Landlord and Tenant (Covenants) Act 1995 in such form as the Landlord
reasonably requires guaranteeing the obligations of its proposed assignee (which
includes without limitation the obligation to enter into a new lease of the
Demised Premises if the Landlord shall exercise its right of re-entry pursuant
the terms of this Lease or if the Tenant's liability under the Lease should be
disclaimed);

 
 
5.24.3.2
that any guarantor of the Tenant (not being a guarantor under an existing
authorised guarantee agreement) gives to the Landlord a guarantee in such form
as the Landlord reasonably requires guaranteeing the Tenant's authorised
guarantee agreement given under clause 5.24.3.2 so far as the law allows; and

 
 
5.24.3.4
if reasonably requested to do so by the Landlord, that the proposed assignee
provides to the Landlord, at the Landlord's option, either:

 
 
(a)
a guarantee of the proposed assignee's obligations on the terms of Schedule 5 of
the Headlease by a company or companies incorporated in or a person or persons
resident in the United Kingdom acceptable to the Landlord acting reasonably; or

 
 
(b)
a rent deposit, on terms reasonably required by the Landlord, of not less than
twelve months' Basic Rent at the amount reserved at the date of the deed of
assignment of this Lease together with a sum equal to VAT on that amount
including provisions for the increase of the rent deposit following any future
review of the Basic Rent.

 
5.24.4  
For the purposes of section 19(1A) Landlord and Tenant Act 1927, the Landlord
may (in addition to the Landlord's right to withhold consent on other grounds)
withhold consent to any assignment of this Lease where:

 
 
5.24.4.1
any sums due from the Tenant to the Landlord under this Lease remain unpaid at
the date of the application for consent to the proposed assignment;

 
 
5.24.4.2
in the Landlord's reasonable opinion there are at the date of the application
for consent to the proposed assignment any material outstanding breaches of a
Tenant's covenant under this Lease;

 
 
5.24.4.3
the proposed assignee or its guarantor is a company incorporated in or an
individual resident in a country outside the United Kingdom and there is no
treaty for the mutual enforcement of judgments between the United Kingdom and
that country;

 
 
5.24.4.4
the proposed assignee or its guarantor is a person who enjoys sovereign or state
immunity, unless a department, body or agency of the United Kingdom Government;

 
 
5.24.4.5
the proposed assignee is a Group Company of the Tenant unless, in the reasonable
opinion of the Landlord, the covenant strength of the proposed assignee is not
less than the Tenant's covenant strength both being assessed at the date of the
application for consent to assign or, in the case of the Tenant, at the date of
this Lease if the Tenant's covenant strength was materially stronger at this
date;

 
 
5.24.4.6
the proposed assignee is not, in the reasonable opinion of the Landlord (and on
the basis that the value of any proferred guarantee is disregarded for the
purposes of this assessment) of sufficient financial standing to enable it to
comply with the Tenant's covenants in this Lease.

 
5.24.5  
For so long only as any company remains a Group Company of the Tenant, the
Tenant may share occupation of the Demised Premises with that company on terms
which do not create any relationship of landlord and tenant.  The Tenant is to
give the Landlord written notice when any occupation by a Group Company under
this clause 5.24.5 begins and ends.

 
5.24.6  
The Tenant is not to create any charge, whether legal or equitable, over part
only of the Demised Premises.  The Tenant may create legal or equitable charges
over the whole of the Demised Premises with the prior written consent of the
Landlord (such consent not to be unreasonably withheld or delayed).

 
5.24.7  
Within one month after any assignment, charge or assent of the Demised Premises,
however remote, the Tenant is to give written notice to the Landlord of the
disposition together with certified copies of all the documents giving effect to
it and is to pay to the Landlord a proper and reasonable registration fee being
not less than £40

 
5.24.8  
If, on the grant or assignment of this Lease, this Lease becomes registrable at
HM Land Registry or, on an assignment, is already so registered, the Tenant is
to apply to HM Land Registry to be registered as the proprietor of the Lease
and, on completion of that registration, provide the Landlord with office copy
entries showing the Tenant as the registered proprietor of the Lease

 
5.24.9  
In addition to the Tenant's obligations under section 40 Landlord and Tenant Act
1954, following a written request from the Landlord the Tenant is to supply
written details to the Landlord of the full names and addresses of anyone in
occupation of the Demised Premises, including the Tenant, and whether they are
in occupation for the purpose of carrying on a business.  In the case of any
person in occupation other than the Tenant, the Tenant is to give full details
of the areas occupied, the rents paid and the terms upon which they are in
occupation

 
5.25  
Indemnity

 
To indemnify and keep indemnified the Landlord and the Superior Landlord against
all liability in respect of any injury to or the death of any person and against
damage to any property movable or immovable or the infringement disturbance or
destruction of any right easement or privilege and against all liability by
reason of or arising directly or indirectly out of the repair state of repair
condition or any alteration or addition made by the Tenant to the Demised
Premises or the user hereinbefore permitted of the Demised Premises and also
against all liability arising from breach or non-observance of or non-compliance
with any of the foregoing Tenant's covenants and from all proceedings costs
claims and demands of whatsoever nature in respect of any such liability or
alleged liability except in cases where such liability has arisen by reason of
the act or default of the Landlord
 
5.26  
Landlord's Legal and Other Costs

 
The Tenant is to pay to the Landlord on written demand the proper costs and
expenses of the Landlord's solicitors, surveyors and other professional advisors
and bailiff's fees and commissions including any Value Added Tax arising from:
 
5.26.1  
the preparation and service of any notice and the taking of any proceedings by
or on behalf of the Landlord under sections 146 or 147 Law of Property Act 1925
or under the Leasehold Property (Repairs) Act 1938, whether or not forfeiture is
avoided by an order of the court;

 
5.26.2  
any application made by the Tenant for the Landlord's consent for or approval of
any matter under this Lease whether or not consent or approval is given (unless
the court determines that the Landlord has unreasonably withheld that consent or
approval) or the application is withdrawn;

 
5.26.3  
the preparation and service of any notice or schedule of dilapidations during or
within four months after the end of the Term;

 
5.26.4  
the recovery of any arrears of the Basic Rent Service Charge or other sums due
to the Landlord under this Lease; and

 
5.26.5  
the preparation and service by the Landlord of any notice under section 6 Law of
Distress Amendment Act 1908 or section 17 Landlord and Tenant (Covenants) Act
1995.

 
5.27  
Re-letting Arrangements

 
To permit the Landlord or its agents at any time within six calendar months next
before the Termination of the Term to enter upon the Demised Premises after
reasonable prior notice to the Tenant and to fix and retain without interference
upon any suitable part or parts thereof a notice board or boards for re-letting
the same and to permit all persons by order in writing of the Landlord or the
Landlord's surveyor to view the Demised Premises at reasonable hours in the
daytime without interruption upon reasonable prior notice being given to the
Tenant
 
5.28  
Environmental Law

 
5.28.1  
The Tenant is to comply with all requirements of Environmental Law and is not to
use the Demised Premises for the production, storage, use, handling or disposal
of any Hazardous Material or Waste.

 
5.28.2  
The Tenant is not to do or omit to do anything that would or may cause any
Hazardous Materials or Waste to escape, leak or be spilled or deposited on the
Demised Premises or the Building, discharged from the Demised Premises or the
Building or migrate to or from the Demised Premises or the Building.

 
5.29  
Landlord release under Landlord and Tenant (Covenants) Act 1995

 
Not to object unreasonably to the Landlord being released from its obligations
under this Lease as requested in any notice served on the Tenant under section 8
of the Landlord and Tenant (Covenants) Act 1995.
 
5.30  
Planning

 
5.30.1  
The Tenant is not to apply for planning permission under Planning Law or
implement any planning permission without the prior written consent of the
Landlord.  Consent will not be unreasonably withheld or delayed where the
requirement for planning permission arises in respect of any act, matter or
thing for which the Landlord's consent is required under this Lease and that
consent cannot be unreasonably withheld or delayed.

 
5.30.2  
If the Tenant has begun to implement a planning permission in respect of the
Demised Premises, it is to carry out and complete before the Termination of the
Term any works permitted or required under that planning permission.

 
5.30.3  
The Tenant is not to enter into any planning agreement with the local authority
or any other person in relation to the Demised Premises, their use or their
development.

 
5.31  
Headlease

 
5.31.1  
Not by any act or omission in relation to the Demised Premises to cause the
Landlord to be in breach of the Headlease;



5.31.2  
To observe and perform the covenants on the part of the lessee contained in the
Headlease (other than the covenants to pay the rents reserved by the Headlease)
so far as they relate to the Demised Premises and are not expressly assumed by
the Landlord in this Lease;



5.31.3  
To pay on demand and on an indemnity basis all costs and expenses the Landlord
incurs in enforcing the Superior Landlord’s covenants in the Headlease in
accordance with clause 6.3 and in obtaining any Superior Landlord’s consent
required under the Headlease in accordance with clause 6.4 whether or not the
application is granted, refused, withdrawn or granted subject to conditions.



 
6.  
LANDLORD'S COVENANTS

 
The Landlord HEREBY COVENANTS with the Tenant:
 
6.1  
Quiet Enjoyment

 
So long as the Tenant shall continue to pay the Basic Rent and the Service
Charge hereby reserved and observe and perform the covenants conditions and
agreements on the part of the Tenant herein contained the Tenant shall and may
quietly hold and enjoy the Demised Premises during the Term without any
interruption by the Landlord or persons lawfully claiming under or in trust for
the Landlord
 
6.2  
To perform the lessee’s covenants in the Headlease

 
 
To pay the rents reserved by the Headlease and to observe and perform the
covenants and conditions on the part of lessee contained in the Headlease save
in so far as they relate to the Demised Premises.



6.3  
To enforce Headlease covenants

 
 
On the request of the Tenant to use all reasonable endeavours to enforce the
Superior Landlord’s covenants under the Headlease.



6.4  
Consents of the Superior Landlord

 
6.4.1  
To use reasonable endeavours to obtain the Superior Landlord’s consent required
under the Headlease when:

 
(a)  
the Tenant has applied for consent under this Lease; and

 
 
(b)  
the Landlord gives that consent or could not reasonably withhold or delay it.



 
6.4.2  
The Landlord shall not be liable for refusing to grant consent solely because
the Superior Landlord has unreasonably refused to grant the relevant consent to
the Landlord or has unreasonably delayed its consent or where the Superior
Landlord has granted consent subject to unreasonable conditions.

 
7.  
GENERAL PROVISIONS

 
PROVIDED ALWAYS AND IT IS HEREBY AGREED:
 
7.1  
Proviso for Re-entry

 
Without prejudice to any other remedies and powers contained in this Lease or
otherwise available to the Landlord if
 
7.1.1  
the whole or part of the rents shall be unpaid for fourteen days after becoming
payable or

 
7.1.2  
any of the Tenant's covenants in this Lease are not performed or observed or

 
7.1.3  
if the Tenant or any guarantor of the Tenant's obligations (or if more than one
person any one of them):

 
 
7.1.3.1
being a company is the subject of a petition for its winding up or enters into
liquidation whether voluntarily (except for reconstruction or amalgamation of a
solvent company) or compulsorily or has a provisional liquidator or a receiver
(including an administrative receiver) appointed or is the subject of an
administration order or a petition for one or of a voluntary arrangement or a
proposal for one under Part I Insolvency Act 1986 or is unable to pay its debts
within the meaning of the Insolvency Act 1986 or is otherwise insolvent or
having been registered with unlimited liability it acquires limited liability or

 
 
7.1.3.2
being a company incorporated outside the United Kingdom is the subject of any
proceedings or events analogous to those referred to in clause 7.1.3.1 in the
country of its incorporation

 
 
7.1.3.3
being an individual is the subject of a bankruptcy petition or bankruptcy order
or of any application or order or appointment under Section 253 or Section 273
or Section 286 Insolvency Act 1986 or otherwise becomes bankrupt or insolvent or
dies or

 
 
7.1.3.4
enters into or makes any proposal to enter into any arrangement or composition
for the benefit of his creditors or

 
 
7.1.3.5
shall suffer any distress or execution to be levied on its goods

 
7.1.4  
this Lease is disclaimed by the Crown or by a liquidator or trustee in
bankruptcy of the Tenant the Landlord may at any time thereafter (and
notwithstanding the waiver of any previous right of re-entry) re-enter the
Demised Premises whereupon this Lease shall absolutely determine but without
prejudice to any Landlord's right of action in respect of any antecedent breach
of the Tenant's covenants in this Lease

 
7.2  
Suspension of Rent

 
7.2.1  
If the Demised Premises shall be destroyed or so damaged by any of the Insured
Risks so as to render the Demised Premises unfit for occupation and use and if
the insurance shall not have been vitiated or prejudiced by any act or default
of the Tenant or its undertenants or their respective servants agents licensees
or invitees then the Basic Rent and the Service Charge or a fair and just
proportion of each of those items according to the nature and extent of the
damage sustained shall as from the date of such destruction or damage be
suspended and cease to be payable until the Demised Premises shall have been
re-instated so as to render them fit for occupation and use

 
7.2.2  
Any dispute as to the proportions or period of such suspension or abatement
shall be referred to the award of a single arbitrator if the Landlord and Tenant
can agree upon one and otherwise to an arbitrator appointed by the President for
the time being of the Royal Institution of Chartered Surveyors upon the
application of either party and in either case in accordance with the provisions
of the Arbitration Act 1996

 
7.3  
Termination Following Substantial Damage or Destruction

 
7.3.1  
The Landlord shall have the right at any time within the twelve months following
substantial damage or destruction to the Building (or such longer period as
shall be agreed in writing between the Landlord and Tenant before the expiry of
such period) to terminate the Term by notice in writing served on the Tenant and
upon service of such notice this Lease shall terminate

 
7.3.2  
If at the date of expiration of two years and six months (or such longer period
as shall be agreed in writing between the Landlord and the Tenant before the
expiry of such period) from the date upon which the Demised Premises shall have
been destroyed or damaged by any of the Insured Risks so as to render it
impracticable for the Tenant to carry on its business therein or in a
substantial part thereof and the Superior Landlord has failed to carry out such
works of rebuilding and reinstatement so as to make the Demised Premises fit for
occupation and use either the Landlord or the Tenant may terminate this Lease
forthwith by serving written notice on the other (provided that the Tenant may
not terminate the Lease under this clause if the insurance money for the Demised
Premises effected by the Superior Landlord has been vitiated or prejudiced by an
act or default of the Tenant or its undertenants or its or their respective
servants agents or licensees)

 
7.3.3  
Termination under either clause 7.3.1 or clause 7.3.2 will take place without
prejudice to any rights then subsisting under this Lease between the Landlord
the Tenant and (if applicable) any guarantor which shall include (but without
prejudice to the generality of the foregoing) any rights of the Landlord to any
unpaid Basic Rent or Service Charge or in respect of breach non-observance or
non-performance of any other covenants by the Tenant and (if applicable) any
guarantor and the conditions herein contained and any rights of the Tenant to
the return of a proportionate part of any payment of Basic Rent or Service
Charge made in respect of any period after the date of the suspension of rent
consequent on the said damage or destruction

 
7.3.4  
In the event that this Lease shall terminate under the provisions of this clause
7.3 or the Superior Landlord shall not have completed the rebuilding replacement
and/or reinstatement of the Demised Premises following destruction or damage by
any of the Insured Risks at the Termination of the Term by effluxion of time
then in either such case all monies payable or to become payable under any
insurance effected by the Superior Landlord shall be paid and belong to the
Superior Landlord absolutely

 
7.4  
Disputes

 
Any dispute arising as between the Tenant and the lessee or occupier of any part
of the Building or any adjacent or neighbouring property belonging to the
Landlord as to any easement right or privilege enjoyed or used in common as
between the Demised Premises and such part or adjacent or neighbouring property
shall be decided by the Landlord's surveyor whose decision shall be binding upon
all parties to the dispute
 
7.5  
No Warranty as to User

 
None of the provisions as to user of the Demised Premises imply any warranty or
representation that the Prescribed Use is or will remain a permitted user for
the purposes of Planning Law
 
7.6  
Tortious Damage

 
The Landlord shall not be liable for any damage (whether accidental or
otherwise) which may at any time during the Term be caused to the Demised
Premises or to any of the goods or property of the Tenant in or about the
Demised Premises or the Building by reason of the act neglect or default of any
other tenant or occupier of the Building
 
7.7  
Landlord and Tenant Compensation

 
Subject to Section 38(2) of the Landlord and Tenant Act 1954 neither the Tenant
nor any assignee or underlessee (whether immediate or derivative) of the Term or
of the Demised Premises shall be entitled upon quitting the Demised Premises to
any compensation under Section 37 of that Act
 
7.8  
No Right of Cross-enforcement

 
Nothing herein contained shall confer on the Tenant any right to the benefit of
or to enforce any covenant or agreement contained in any lease or other
instrument relating to any other part of the Building or to any other premises
belonging to the Landlord or limit or affect the right of the Landlord to deal
with the same now or at any time hereafter in any manner which the Landlord may
think fit
 
7.9  
Waiver of Covenants in Adjoining Premises

 
Each of the Tenant's covenants herein contained shall remain in full force both
at law and in equity notwithstanding that the Landlord shall have waived or
released temporarily or permanently revocably or irrevocably or otherwise
howsoever a similar covenant or similar covenants affecting other premises
adjoining or near the Demised Premises for the time being belonging to the
Landlord
 
7.10  
Section 62

 
Nothing herein contained shall confer on the Tenant any liberty privilege
easement right or advantage whatsoever mentioned or referred to in Section 62 of
the Law of Property Act 1925 or any rights implied by the rule in Wheeldon v
Burrows save those expressly set out herein
 
7.11  
No Waiver on Acceptance of Rent

 
No demand for or acceptance or receipt of any part of the Basic Rent or any
payment on account thereof or of the Service Charge or any other rents shall
operate as a waiver by the Landlord of any right which the Landlord may have to
forfeit this Lease by reason of any breach of covenant by the Tenant
notwithstanding that the Landlord may know or be deemed to know of such demand
acceptance or receipt and the Tenant shall not in any proceedings for forfeiture
be entitled to rely on any such demand receipt or acceptance as aforesaid as a
defence
 
7.12  
Service of Notices

 
7.12.1  
Section 196 of the Law of Property Act 1925 as amended by the Recorded Delivery
Act 1962 shall apply to all notices demands requests or other communications
given or made pursuant to this Lease save that any notice or other document in
writing that is to be given to the Landlord shall be deemed effectively served
if and only if it has been addressed to the Landlord and served upon both the
Landlord and the Landlord's surveyor or upon such other person and/or at such
other address as the Landlord may from time to time notify to the Tenant in
writing

 
7.12.2  
If the Tenant or any guarantor (if applicable) comprises more than one person
any notice shall be sufficient for all purposes if notice is served on one of
them but a notice duly served on the Tenant will not need to be served on such
guarantor

 
7.12.3  
This Lease shall be governed by and construed in all respects in accordance with
the law of England and the Tenant and any guarantor submit to the non-exclusive
jurisdiction of the English Courts and irrevocably agree that any process may be
served on either of them by leaving a copy of the relevant documents at the
Demised Premises

 
7.13  
Access

 
7.13.1  
Subject to any express provision to the contrary herein contained the Tenant's
right of access to the Demised Premises is unlimited in time

 
7.13.2  
For the avoidance of doubt nothing in this Lease shall expressly or by
implication oblige or require the Superior Landlord to provide any of the
services referred to in the Headlease otherwise than between the office hours
but the Tenant shall pay for all services which are provided both to the Demised
Premises and to the Building whether within or outside office hours the amounts
of such payments being charged directly to the Tenant in accordance with
paragraph 28 of Part One of Schedule 2 of the Headlease

 
7.14  
Overriding lease

 
If at any time during the Term the Landlord shall grant a tenancy of the
reversion immediately expectant on the determination of this Lease whether
pursuant to Section 19 Landlord and Tenant (Covenants) Act 1995 or otherwise any
covenant on the part of the Tenant to obtain the consent of the Landlord under
this Lease to any dealing shall be deemed to include a further covenant also to
obtain the consent of the lessor under such tenancy to such dealing
 
7.15  
Headlease ceasing to exist

 
If the Headlease is surrendered or merged or otherwise cease to exist then:
 
7.15.1  
references to the Headlease shall have effect as if the Headlease continued to
exist;

 
7.15.2  
references to the Superior Landlord shall be deemed to refer to the immediate
landlord of this Lease;

 
7.15.3  
The rents secondly and thirdly reserved shall be construed as an obligation on
the part of the Tenant to repay to the Landlord a fair proportion (to be
determined by the Landlord or its surveyor) of the sums which would have been
payable by the lessee under the Headlease by way of Service Charge and under
clause 5.4 of the Headlease had the Headlease continued to exist;

 
7.15.4  
Clause 6.3 shall be construed as a covenant on the part of the Landlord in terms
identical to the covenants on the part of the Superior Landlord contained in the
Headlease as if those covenants were expressly set out in this Lease in full.

 
7.16  
Landlord's Liability

 
7.16.1  
The Basic Rent and any other sums payable by the Tenant under this Lease are
exclusive of Value Added Tax.  An obligation on the Tenant under this Lease to
pay money includes an obligation to pay as additional rent any Value Added Tax
chargeable on that payment.  When a taxable supply is made for the purposes of
Value Added Tax under this Lease, a valid Value Added Tax invoice is to be
issued in respect of that supply.

 
7.16.2  
Where the Tenant is required by the terms of this Lease to reimburse the
Landlord for the costs or expense of any supplies made to the Landlord, the
Tenant shall also at the same time pay or, as the case may be, indemnify the
Landlord against, all Value Added Tax input tax incurred by the Landlord in
respect of those supplies

 
7.17  
Removal of Tenant's Property

 
If the Tenant has not removed all of its property from the Demised Premises
within one week after the Termination of the Term:
 
7.17.1  
the Landlord may sell that property as the agent of the Tenant and the Landlord
is to pay or account to the Tenant on demand for the sale proceeds after
deducting the costs of transportation, storage and sale reasonably incurred by
the Landlord; and

 
7.17.2  
the Tenant is to indemnify the Landlord against any liability of the Landlord to
any third party whose property is sold in the mistaken belief held in good faith
that the property belonged to the Tenant.

 
7.18           Exclusion of representations
The Tenant acknowledges that it has not entered into this Lease in reliance upon
any representation, warranty or statement (whether written, oral or implied)
made by or on behalf of the Landlord other than such of the Landlord's
solicitors' written replies to the Tenant's solicitors' enquiries as are not
capable of verification by making all appropriate searches and enquiries of
third parties, including (but not limited to) any local or other public or
competent authority or statutory body, or by inspection or survey, whether or
not such searches, enquiries, inspection or survey have in fact been made.
 
8.  
NEW TENANCY

 
This Lease is a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995
 
9.  
EXCLUSION OF THIRD PARTY RIGHTS

 
Each party confirms that no term of this Lease is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by a person who is not a party to
this Lease.
 
10.  
EXCLUSION OF THE 1954 ACT

 
Exclusion of security of tenure in relation to this Lease
 
10.1  
The Landlord has served a notice dated
[                                                                                   ]
on the Tenant, in the form required by section 38A(3)(a) of the 1954 Act and
which applies to the tenancy created by this Lease [not less than 14 days]
before this Lease was entered into [a copy of which notice is annexed to this
Lease].

 
10.2  
[The Tenant] [                                                    , duly
authorised by the Tenant,] has made a [statutory] declaration dated [] in
accordance with the requirements of section 38A(3)(b) of the 1954 Act.

 
10.3  
The Landlord and the Tenant agree that the provisions of sections 24 to 28
(inclusive) of the 1954 Act are excluded in relation to the tenancy created by
this Lease.

 
Exclusion of security of tenure in relation to the tenancy referred to in clause
5.24.3.2 of this Lease
 
10.4  
The Landlord has served a notice dated
[                                                                                   ]
on the Tenant, in the form required by section 38A(3)(a) of the 1954 Act and
which applies to the tenancy referred to in paragraph 2 of Schedule 3 before
this Lease was entered into [a copy of which notice is annexed to this Lease].

 
10.5  
[The Tenant] [                                                    , duly
authorised by the Tenant,] has made a [statutory] declaration dated [] in
accordance with the requirements of section 38A(3)(b) of the 1954 Act [a copy of
which [statutory] declaration is annexed to this Lease].

 
10.6
The Landlord and the Tenant agree that the provisions of sections 24 to 28
(inclusive) of the 1954 Act are excluded in relation to the tenancy referred to
in clause 5.24.3.2 of this Lease.

 


 


IN WITNESS whereof this Deed has been executed by the parties hereto and is
intended to be and is hereby delivered on the date first above written
 

 3 March 2010 16:23


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Detailed Description of Demised Premises, Rights Granted to the Tenant and
 
Rights Excepted and Reserved
 
PART ONE
 
DETAILED DESCRIPTION OF DEMISED PREMISES
 
ALL THAT part of the Building as is defined as "the Demised Premises" in clause
1 of this Lease which premises include:
 
1.
the internal non-load bearing walls and columns and doors (including door
furniture ironmongery and integral glazing) and also the outer covering and
surface of any load bearing walls and columns within those premises

 
2.
the whole of the doors (including door furniture ironmongery and integral
glazing) giving access to those premises and the frames of such doors

 
3.
the floor finishes and ceiling finishes and any suspended ceilings and the
surface of the ceiling to which such suspended ceilings are attached

 
4.
the tiles plaster or other internal coverings of the walls forming the
boundaries of those premises

 
5.
all Conduits (excluding air-conditioning and perimeter heating and ancillary
plant and equipment) within and solely serving those premises

 
6.
all Superior Landlord's and Landlord's fixtures and fittings exclusively serving
those premises at any time during the Term

 
7.
all additions alterations or improvements made to those premises at any time
during the Term

 
 
but excludes:

 
 
(i)
the foundations, structure, external walls, load bearing walls and columns, and
the roof of the Building

 
 
(ii)
structural floor slabs and ceiling slabs and screeds and joists and beams
including joists and beams to which the floors and ceilings of those premises
are attached and any roof lights in the roof of the Building where the roof
bounds those premises

 
 
(iii)
the windows window-frames and the glass therein in such part of the main
external structural walls of the Building as bound those premises

 
 
(iv)
all Conduits (which for the avoidance of doubt includes air-conditioning and
perimeter heating and ancillary plant and equipment) within those premises which
do not solely serve those premises

 
 
(v)
all air conditioning and ancillary plant and equipment within those premises

 
Such of the internal non-structural division walls (if any) as separate the
Demised Premises from other lettable parts of the Building shall be deemed to be
party walls for the purposes of this Lease
 

 3 March 2010 16:23


 
 

--------------------------------------------------------------------------------

 

PART TWO
 
RIGHTS GRANTED TO THE TENANT
 
1.             Access
 
The right of pedestrian access to and egress from the Demised Premises at any
time of day or night in common with the Landlord and all other persons
authorised by the Landlord through such parts of the Common Parts as the
Landlord or the Superior Landlord shall reasonably direct from time to time
 
2.             Lifts and Lavatories
 
The right to use in common with the Landlord and all other persons authorised by
the Landlord the lifts in the Building and the lavatories and cloakrooms therein
which are not for the time being exclusively demised to any other tenant of the
Building subject to the right of the Landlord or the Superior Landlord at its
discretion (from time to time by notice in writing) to allocate for use by the
Tenant (either exclusively or in common as aforesaid as the Landlord or the
Superior Landlord should direct) particular lifts lavatories and cloakrooms
 
3.             Support
 
The right of support and protection for such parts of the Demised Premises as
require the same from any parts of the Building or adjoining subjacent or
superimposed premises of the Landlord or the Superior Landlord capable of
providing such support and protection
 
4.             Service Media
 
The right to use all Conduits serving the Demised Premises for the passage or
transmission of utilities and other services to and from the Demised Premises
 
PART THREE
 
RIGHTS EXCEPTED AND RESERVED
 
1.             Emergency Access
 
In favour of the Landlord and all tenants and occupiers for the time being of
other parts of the Building a right of way without interference through the
Demised Premises in the event of fire or other emergency
 
2.             Service Media
 
2.1
In favour of the Landlord and all tenants and occupiers for the time being of
other parts of the Building and all persons authorised by them or any one of
them in common with the Tenant the right to the free and uninterrupted passage
of and the running of water soil gas electricity and telephone telegraphic and
other communication systems and all other services through and along all
Conduits which are now or shall hereafter be laid in or installed in through or
under the Demised Premises

 
2.2
The right at any time during the Term to connect to and use any Conduits within
or passing through the Demised Premises for the passage or transmission of
utilities to and from any adjoining premises;

 
2.3
The right at any time during the Term to install new Conduits within the Demised
Premises and connect to them for the passage or transmission of utilities to and
from the remainder of the Building and any adjoining premises.

 
3.             Light and Air
 
Of light and air and other easements and rights (but without prejudice to those
expressly hereinbefore granted to the Tenant) now or hereafter belonging to or
enjoyed by the Building from or over the Demised Premises
 
4.             Support
 
Of support shelter and protection from the Demised Premises for the remainder of
the Building and all other easements and rights now or hereafter belonging to or
enjoyed by the Building and/or any adjoining or neighbouring land or buildings
thereon belonging to the Landlord at any time during the Term
 
5.             Other Premises
 
To use let or deal with any part of the Building or any other premises in such
manner as the Landlord may in its discretion think fit notwithstanding that by
so doing the access of light or air to the Demised Premises or any other liberty
easement right or advantage belonging to the Tenant may thereby be diminished or
interfered with or prejudicially affected
 
6.1             Access for Works, Services and other purposes
 
In favour of the Landlord and its surveyor (if any) and workmen and all others
authorised by the Landlord at all times and from time to time upon reasonable
notice (which is to be written where reasonably practicable) (save in case of
emergency where no such notice shall be required) to enter into and remain upon
the Demised Premises for so long as is necessary with all necessary equipment
appliances and materials:
 
 
6.1.1
to ascertain whether the Tenant has complied with the Tenant's obligations under
this Lease;

 
 
6.1.2
to provide the services set out in the Schedule 2 of the Superior Lease and to
comply with the Landlord's other obligations under this Lease;

 
 
6.1.3
to estimate the current value of the Demised Premises or the Building for
insurance or any other purposes;

 
 
6.1.4
to inspect and measure the Demised Premises for any purpose connected with the
review of the Basic Rent or the renewal of this Lease;

 
 
6.1.5
to inspect the state of repair and condition of the Demised Premises and prepare
any schedule of condition or dilapidations;

 
 
6.1.6
to carry out any repairs, remove and make good any unauthorised alterations or
carry out any works which the Tenant should have carried out in accordance with
the Tenant's obligations under this Lease;

 
 
6.1.7
to take schedules or inventories of landlord's fixtures and other items to be
returned to the Landlord at the Termination of the Term;

 
 
6.1.8
to show the Demised Premises to prospective buyers of the Building or, during
the last six months of the Term, to prospective tenants of the Demised Premises;

 
 
6.1.9
to affix a for sale or, during the last six months of the Term, a letting notice
to the exterior of the Demised Premises, but not so as materially to interrupt
the access of light and air to the Demised Premises; and

 
 
6.1.10
to carry out or permit the repair, maintenance, decoration, replacement, renewal
and cleaning of any adjoining premises or any building or engineering works upon
them.

 
6.2             Modernisation and Reconstruction
 
At any time during the Term to execute or permit or suffer the execution of
works or alterations to the Building or any other premises (and whether above or
below or on either or both sides of the Demised Premises) in such manner as the
Landlord may think fit or the demolition rebuilding repair alteration or
extension of the Building or any other premises and/or to make or permit any
excavation therein or thereon and/or install replace or remove or alter the
course of any Conduits (whether or not the same serve the Demised Premises) and
to undermine underpin and shore up the Demised Premises in such manner as the
Landlord may think fit and for all or any of such purposes and for the purposes
of cleansing painting repainting or carrying out any other works to the exterior
or structure of the Building to erect and use any scaffolding gantries and
cradles in front of or in the rear of or over or under the Demised Premises
 
6.3
PROVIDED THAT the Landlord shall exercise all rights excepted and reserved by
paragraphs 6.1 and 6.2 with all reasonable care and make good all physical
damage caused to the Demised Premises and the Tenant's fixtures and fittings
therein by the exercise of such rights and

 
6.4
PROVIDED FURTHER that the Landlord shall take all reasonable steps to minimise
any interruption caused by the exercise of such rights to the Tenant's enjoyment
of the Demised Premises and the rights appurtenant thereto

 
7.             General
 
All other easements or other rights in the nature of easements or
quasi-easements now enjoyed or which may during the Term be acquired over any
adjoining or neighbouring property and the right for the Landlord to use or
consent to the use of the same in any manner and for any purpose whatsoever and
to erect or alter or consent to the erection or alteration of any buildings on
land adjoining or near to the Demised Premises notwithstanding the fact that the
access of light and air to the Demised Premises may be thereby diminished and
without being liable to the Tenant
 


 

 3 March 2010 16:23


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
Regulations
 
1.
Not to remove garbage or refuse otherwise than at such times as are from time to
time designated by the Superior Landlord's Surveyor and to deposit all such
garbage and refuse in receptacles which are either designated or clearly
intended for waste

 
2.
Not to permit food or beverages to be brought to the Demised Premises except by
such means and at such times and by such persons as have been authorised by the
Superior Landlord's Surveyor

 
3.
Not to obstruct or misuse the entrances lobbies lifts staircases passages and
other facilities of the Building and in particular not to overload the lifts or
use any passenger lift for the conveyance of goods or parcels or use any of the
facilities of the Building for display purposes nor to permit trade deliveries
to the Demised Premises through any of the entrance halls or otherwise than by
the loading bay

 
4.
No explosives or articles of a dangerous nature shall at any time be brought
into the Building and no safes bulky or heavy articles furniture packages
freight merchandise or building materials shall be transported into or out of
the Building unless arrangements are first made with the Superior Landlord's
Surveyor who will prescribe the time (which may be after office hours) place and
manner for the transportation of such articles and the Tenant shall be
responsible for all injury to persons or property caused by installing
maintaining or transporting such articles

 
5.
To keep all floors of the Demised Premises covered with carpets or other
suitable materials

 
6.
Not to obstruct main header ducts generator and electrical closets and other
necessary means of access to mechanical electrical and other facilities by the
placement of furniture or otherwise and not to place any additional locks or
other security devices upon any doors of the Demised Premises without the prior
written approval of the Landlord's surveyor and subject to any conditions
imposed by the Superior Landlord's Surveyor for maintenance of necessary access
and all locks and keys shall be and remain the property of the Landlord when the
Tenant vacates and be delivered to the Landlord by the Tenant

 
7.
The Superior Landlord's Surveyor may require that all or any persons entering
and leaving the Building at any time other than during office hours
satisfactorily identify themselves and register in books maintained by the
Superior Landlord's Surveyor for the purpose and may prevent any person from
entering the Demised Premises unless provided with a key thereto and a pass or
other authorisation from the Tenant in a form satisfactory to the Superior
Landlord's Surveyor or unless such a person gives a sufficient reason why he
should be permitted to enter and may prevent any person removing any goods
therefrom without written authorisation

 
8.
To refer to the Building only by the name from time to time designated by the
Superior Landlord's Surveyor and to use such name only for the business address
of the Demised Premises and not for any promotional or other purpose

 
9.
Not to install or operate any interior drapes installed by the Tenant so as to
interfere with the exterior appearance of the Building

 
10.
Not to install or permit on the Demised Premises electric fires or heaters other
than such as comply with all relevant regulations

 
11.
To ensure that all windows and doors are securely locked and that all water
faucets and electrical switches in the Demised Premises are turned off before
leaving the Building

 
12.
All cleaning and maintenance work and all work alterations repairs or
decorations in or about the Demised Premises carried out by the Tenant must be
performed by contractors and/or workmen approved by the Superior Landlord's
Surveyor and advance notice in writing shall be given to the Superior Landlord's
Surveyor of the expected visits of all such contractors and workmen other than
any engaged under regular cleaning or maintenance contracts

 
13.
Not to park any vehicle in any part of the surrounding private land roads or
paths or passages within the curtilage of the Building except insofar as the
Landlord or Superior Landlord may have given to the Tenant specific authority in
writing and then only in accordance with such authority

 
14.
To register with the Superior Landlord the name and home address and home
telephone number of at least two keyholders of the Demised Premises and the
names and addresses of every occupier of the Demised Premises

 

 3 March 2010 16:23


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
Surety Covenants
 
(Form of Covenants entered into by the Surety pursuant to clause 5.25.3.4(a))
 
1.             Defined Terms
 
1.1             In this Schedule, the following words and expressions have the
following meanings:
 
 
"Event of Default"
one or more of the following:

 
 
(a)
the disclaimer of this Lease by the Crown or by a liquidator or trustee in
bankruptcy of the Tenant;

 
 
(b)
if the Tenant is a company, the Tenant is struck off the register of companies
or otherwise ceases to exist; or

 
 
(c)
the forfeiture of this Lease by the Landlord

 
"New Lease"
a lease:

 
 
(a)
for a term beginning on the date on which the Event of Default occurred and
ending on the date when the Term would have ended;

 
 
(b)
at the Basic Rent reserved at the date of the Event of Default; and

 
 
(d)
otherwise containing the same terms, conditions and rents as this Lease;

 
 
"Tenant's Covenants"
the obligations conditions and covenants to be complied with by a tenant of this
Lease;

 
 
"Tenant's Liability Period"
any period during which a person is bound by the Tenant's Covenants pursuant to
the Landlord and Tenant (Covenants) Act 1995.

 
 
2.
Obligations

 
2.1
The Surety guarantees to the Landlord that the Tenant will comply with the
Tenant's Covenants throughout the Tenant's Liability Period.  This guarantee:

 
 
2.1.1
is given by the Surety as primary obligor, and not only as guarantor; and

 
 
2.1.2
includes an independent obligation both to comply with the Tenant's Covenants if
they are breached and to indemnify the Landlord against that breach.

 
2.2
The Surety agrees that the Landlord may make a claim under this guarantee and
indemnity without first making a claim against the Tenant.

 
2.3
The Surety is to pay all sums due to the Landlord under this guarantee and
indemnity without any legal or equitable set-off, counterclaim or deduction.

 
3.             Continuation of the Guarantee
 
3.1             The obligations of the Surety are not to be released by:
 
 
3.1.1
any delay or neglect by the Landlord in enforcing the Tenant's Covenants or any
time allowed by the Landlord for their performance;

 
 
3.1.2
any refusal by the Landlord to accept the payment of the rents reserved by this
Lease in order to avoid waiving a breach of the Tenant's Covenants;

 
 
3.1.3
any variation of the terms of this Lease including, without limitation, any
variation in the procedure for the review of the Basic Rent reserved by this
Lease or any agreement for a stepped rent on such review;

 
 
3.1.4
the surrender of any part of the Demised Premises;

 
 
3.1.5
any Event of Default;

 
 
3.1.6
any legal limitation, immunity, disability, incapacity or other circumstances
relating to the Tenant, whether or not known to the Landlord; or

 
 
3.1.7
anything else which would have released the Surety whether by the variation of
the Tenant's Covenants or by the conduct of the parties.

 
4.             New Lease
 
4.1
If an Event of Default occurs and within six months of the Landlord receiving
notice of the Event of Default the Landlord serves written notice on the Surety
requiring the Surety to accept the grant of a New Lease, the Surety is to:

 
 
4.1.1
execute and deliver to the Landlord a counterpart of the New Lease; and

 
 
4.1.2
pay the Landlord's legal costs and agents' costs for preparing and completing
the New Lease

 
4.2
Where there is more than one Surety the Landlord may require any one or more of
them to accept the grant of the New Lease and the grant of the New Lease is not
to release the Sureties from any accrued liability under this Schedule.

 
4.3
If, following an Event of Default, the Surety ceases for any reason to be liable
under the guarantee and indemnity and the Landlord does not serve notice on the
Surety requiring the Surety to accept the grant of a New Lease then the Surety
is to pay to the Landlord on demand:

 
 
4.3.1
sums equal to those which would have been payable under the Lease but for the
Event of Default for the period of six months from and including the date of the
Event of Default or, if earlier, until the date on which the Landlord re-lets
the Demised Premises; and

 
 
4.3.2
the proper and reasonable costs legal and agents' fees and expenses incurred by
the Landlord on any re-letting of the Demised Premises together with all Value
Added Tax on those fees and expenses.

 
5.             Additional Provisions
 
5.1
The Surety is not to claim any rights of subrogation in respect of the
obligations guaranteed by the Surety and is not entitled to participate in any
security held by the Landlord in respect of those obligations unless and until
those obligations have been performed or discharged in full.

 
5.2
The Surety is not to claim in competition with the Landlord in the insolvency of
the person who is responsible for complying with the obligations guaranteed and
is not to take any security, indemnity or guarantee from that person in respect
of those obligations.

 
5.3
If any payment made to the Landlord is set aside or avoided under the laws
relating to insolvency, the Landlord may claim under the guarantee contained in
this Schedule in respect of that payment and any settlement, release or
discharge of the obligations guaranteed by the Surety is to take effect subject
to this condition.

 
5.4
Any person who witnesses the sealing of this Lease is to be treated as having
signed this Lease for the purposes of section 2 Law of Property (Miscellaneous
Provisions) Act 1989.

 
6.             Variations on Assignment and Underletting
 
Where the provisions of this Schedule are incorporated into any guarantee given
to the Landlord on an assignment of this Lease, the Landlord may make any
necessary amendments to the terms of this Schedule to meet the particular
circumstances in which the guarantee is given.
 

 3 March 2010 16:23


 
 

--------------------------------------------------------------------------------

 

[CATEGORY A SPECIFICATION
 
LANDLORD'S FIXTURES & FITTINGS
 
1.             Floor covering — carpet - an assumed price of £25 per square
metre.
 
2.             Three compartment metal skirting trunking incorporating:
 
90 no.  twin switched socket outlets
90 no.  BT telephone socket outlets
90 no.  blank plates with associated electrical & telephone circuits


3.
Wall and columns with applied vinyl wall covering by Muraspec Vascom Rio 32314
over 800 grade lining paper

 
4.
24 no.  Sunway vertical window blinds Selects Model with anodised aluminium
track and white perforated louvre drapes with split draw louvre control cords.

 
5.
8 no.  ceiling mounted smoke detector.

 
6.
2 no.  fire alarm break glass call point with 4 no.  1 bell sounders fitted
above the false ceiling.

 
7.
Suspended ceiling installation by Commercial Acoustic Products System 330
(modified) linear grid; Colour RAL 9010 incorporation 87 no.  500mm x 500mm
recessed fluorescent light fittings with metal diffusers.

 
8.
Lighting installation incorporates 7 no.  emergency light fittings and lighting
management control system including 37 no.  presence detectors with distribution
and control systems.

 
9.
Lower entrance ceiling to comprise 600mm x 600mm Cape ecostop plaster ceiling
tiles incorporating 34 no.  recessed diachroic light fittings incorporating 4
no.  emergency light fittings.

 
10.
Fan coil air conditioning units with associated ducting wiring and controls
fitted above suspended ceiling.

 
11.
24 no.  fixed double glazed bronze colour aluminium window frames.

 
12.
Modular layout to provide 14 no.  offices, one boardroom and a kitchen.]

 


 

 3 March 2010 16:23


 
 

--------------------------------------------------------------------------------

 

SIGNED as a DEED
by                                                                   )
MITTAL INVESTMENTS UK
LIMITED                                                                           )
acting by a director and its secretary or
by                                                                   )
two
directors                                                                   )




Director


Director/Secretary


 


 


 
SIGNED as a DEED
by                                                                   )
THOMAS WEISEL
PARTNERS                                                                   )
INTERNATIONAL
LIMITED                                                                   )
acting by a director and its secretary or
by                                                                   )
two
directors                                                                   )


/s/ Keith Harris
Director


/s/ Mark Fisher
Director/Secretary
 
 





